UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 30, 2007 hi/fn, inc. (Exact name of registrant as specified in its charter) DELAWARE 0-24765 33-0732700 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 750 University Avenue Los Gatos, CA95032 (Address of principal executive offices, including zip code) (408) 399-3500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On October 22, 2007, hi/fn, inc. issued a press release announcing its earnings for thefourth fiscal quarter ended September 30, 2007. A copy of the press release is furnished as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits Exhibit 99.1 Press Release issued by hi/fn, inc. dated October 22, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 22, 2007 hi/fn inc. By: /s/ William R. Walker William R. Walker Vice President, Finance and Chief Financial Officer EXHIBIT INDEX ExhibitNo. 99.1 Press Release issued by hi/fn, inc. dated October 22, 2007
